Citation Nr: 1431571	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for service-connected mechanical low back pain with degenerative disc disease, evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected left knee patellofemoral pain disorder with synovitis, evaluated as 10 percent disabling prior to June 12, 2013, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for service-connected right knee patellofemoral pain disorder with synovitis, evaluated as 10 percent disabling prior to June 12, 2013, and as 20 percent disabling thereafter.

4.  Entitlement to an extension of a temporary total disability rating for post-surgical convalescence following lumbar spine surgery in December 2012.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to June 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On December 1, 2010, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

The Board notes that the instant matters were most recently before the Board in May 2013, at which time they were remanded for further development.  Upon completion of the requested development, a decision review officer issued a February 2014 rating decision wherein the Veteran's disability evaluations for his right and left knee disabilities were each increased to 20 percent, effective June 12, 2013.  Because less than the maximum available benefit for a schedular rating was awarded for those disabilities, and because the increase was not awarded for the entirety of the relevant time period, the claims remain properly before the Board.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).

As part of the matters previously remanded by the Board, the Board also directed the agency of original jurisdiction (AOJ) to specifically consider whether a total rating based upon individual unemployability due to service connected disability (TDIU) was warranted as part of its readjudication of the Veteran's increased rating claims.  By way of a rating decision dated in February 2014, the RO granted entitlement to TDIU, effective December 20, 2012.  To date, it does not appear that the Veteran has disagreed with any aspect of the RO's decision awarding him TDIU, to include the effective date assigned.  Thus, the matter is not before the Board.  

Also in its previous action, the Board noted that a statement of the case (SOC) was issued in January 2013 relative to a claim for a temporary total rating based on the need for convalescence.  The Board determined that the record then before it, including the documents in six claims folders and information available on Virtual VA, did not include a substantive appeal addressing that issue.  The Board found, therefore, that the issue addressed by the January 2013 SOC was not then before it.  As previously noted, it is recognized that, in today's environment, not all information is provided to the Board, especially with regard to documents filed in temporary folders maintained at the regional offices.  A review of the record now before the Board, which includes documents maintained in seven claims folders and the Veteran's Virtual VA file, reveals that in February 2013, the RO received a VA Form 9 in response to the January 2013 SOC.  In April 2014, the RO certified for appeal the issue of entitlement to extension of a temporary total disability rating for post-surgical convalescence following surgery related the Veteran's service-connected low back disability.  As such, that issue is also now before the Board.

Lastly, the Board notes that a review of the claims folder shows that during the pendency of the current claim, the Veteran and/or his agent has submitted numerous statements regarding additional disabilities, which were variously construed as claims for VA disability compensation as evidenced by a January 29, 2013, deferred rating decision and a January 2014 duty to assist letter.  In a statement received in January 2014, the Veteran stated specifically that he wished to withdraw his claims for depression, sleep apnea, dental decay, and a partial foot amputation, which withdrawal was acknowledged by the RO in its February 2014 rating decision.  Notably, however, that rating decision also indicated that that the Veteran's claim for, among other things, compensation under the provisions of 38 U.S.C.A. § 1151 for aggravation of his back disorder as a result of a VA examination was currently under appeal and would be addressed in a separate rating decision.  The Board finds no evidence in the record currently before the Board that any adjudicative action has been taken regarding the Veteran's claim for section 1151 compensation.  That issue is therefore referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claims for increased ratings for his service-connected knee disabilities.  The remaining issues are addressed in the remand that follows this decision.)


FINDING OF FACT

The Veteran's service-connected left and right knee disabilities have been manifested by pain and other symptomatology indicative of dislocated cartilage throughout the claim period; actual limitation of motion to even a noncompensable degree has not been shown and the objective evidence of record does not indicate true instability of either knee joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for right knee patellofemoral pain disorder with synovitis have been met throughout the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5258 (2013).

2.  The criteria for a disability rating of 20 percent, but no higher, for left knee patellofemoral pain disorder with synovitis have been met throughout the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5258 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the May 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Although the May 2009 notice letter was issued after the initial adjudication of the Veteran's claims in November 2008, the present matter was readjudicated in an October 2009 rating decision and in several subsequent supplemental statement of the cases (SSOCs).  Thus, any error with respect to the timing of notice was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes the Veteran's VA treatment records and examination reports; private medical evidence; employment records; and statements in support of his claim, to include his December 2010 hearing testimony.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.

Further, the Board finds that the medical evidence is sufficient for the Board to rely upon in determining the appropriate ratings for the Veteran's service-connected knee disabilities.  The Veteran has been afforded several VA examinations in connection with his claims for increased ratings.  Although not all of the information contained therein is reliable, the Board finds that when reviewing the record as a whole, no additional development is necessary and the information contained in the record provides the Board with adequate evidence upon which to rely to evaluate the severity of the Veteran's knee disabilities during the pendency of his claims.  Notably, as will be addressed below, the Board finds that the evidence of record, to include that contained in the VA examination reports, in fact supports higher ratings than those assigned prior to June 12, 2013.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations in connection with his claim and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

Prior to June 12, 2013, the Veteran's service-connected bilateral patellofemoral pain disorder with synovitis was evaluated as 10 percent disabling, bilaterally, under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5260-5024.  Effective June 12, 2013, the Veteran's rating was increased to 20 percent, bilaterally, under 38 C.F.R. § 4.73, DC 5024-5258.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  DC 5024 pertains to tenosynovitis, which is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.73, DC 5024.  DC 5258 pertains to dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.73, DC 5024.  

Limitation of knee motion is rated under DC 5260, pertaining to flexion, and DC 5261, pertaining to extension.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  A 10 percent rating is warranted when flexion is limited to 45 degrees.  Id.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  Id.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  Id.  

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  Id.  A 20 percent rating is applicable when extension is limited to 15 degrees.  Id.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Id.  Lastly, a 40 percent rating is assigned when extension is limited to 30 degrees.  Id.

When the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

A review of the relevant evidence of record shows that in June 2008, the Veteran presented to VA with complaints of continued severe knee pain.  It was noted that he was to be referred to physical therapy for new knee braces.  A July 2008 record indicates that the Veteran was fitted for a knee brace.  He reported improved stability and decreased pain after donning the brace.  Magnetic resonance imaging (MRI) scans done that month revealed a normal right knee, and an old tear of the posterior horn of the medial meniscus with a horizontal/oblique morphology extending to the undersurface of the left knee.  It was later noted that the MRI demonstrated anatomic pathology for the Veteran's left knee pain.

In September 2008, the Veteran was seen for a VA contract examination in connection with his claims for increase.  At that time, he reported daily pain in his knees, weakness, stiffness, soreness, giving way, lack of endurance, and locking.  The Veteran described the pain as crushing, aching, or sharp, and rated it as 10/10 in severity.  He indicated treatment with Celebrex and Naprosyn, and reported being unable to walk long distances or stand for long periods of time.  
Examination of right and left knees revealed tenderness to palpation of the patella when pressed against the femur and crepitus throughout range of motion of both knees.  The examiner indicated that the range of motion of both knees was normal and was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner further indicated that he was unable to determine any additional limitations in range of motion caused by flare-ups.  Medial and lateral collateral ligaments were stable to varus and valgus stress and drawer and McMurray tests were within normal limits.  X-rays of the knees were also normal, bilaterally.

A September 2008 VA physical therapy note shows that the Veteran was seen for an evaluation of his knees and back.  He reported knee pain with prolonged walking and standing, as well as a progressive worsening of pain throughout the day.  The Veteran reported biking several times a week for approximately seven miles at a time.  His range of motion was noted to be within normal limits, with mild pain at the end range of extension.  Patellar grind and theater sign tests were positive, but ligamentous and McMurray test were negative.  

In an October 2008 statement, the Veteran reported that his knees would lock and collapse, which he believed indicated lateral instability as the knee cap would shift and cause his knees to give out.  He also reported subluxation, stating that his knee cap becomes partially dislocated, causing him to drop to the ground.  He further indicated constant and debilitating flare-ups, even without exertion from walking or moving.  A review of VA treatment records dated through September 2009 reveal continued complaints of knee pain; however, it appears as though his knee was not so debilitating as to prevent him from exercising.  A June 2009 pulmonology consultation reveals the Veteran's complaint of shortness of breath when exercising and records also indicate a diagnosis of exercise induced asthma.  Private treatment records dated during this time period also show that the Veteran was followed at the Lifetree Pain Clinic for a variety of ailments and evidence continued complaints of knee pain, bilaterally.

The Veteran was afforded another VA examination in September 2010.  It was noted that he had undergone surgery for his left knee in 2002 but that his bilateral knee disability had required no additional surgeries since that time.  The Veteran reported constant knee pain, bilaterally, and an aching sensation under the knee cap.  He indicated flare-ups of knee pain, two to three times a week, lasting for several hours.  These flare-ups were stated to be precipitated by ascending and descending stairs and changes in weather.  Alleviating factors included rest, hot baths, and use of warm and cold compresses.  The Veteran reported decreased motion during a flare-up, but stated that he was still able to function.  He also reported the use of knee braces and stated that he was unable to walk more than 50 meters without experiencing excruciating pain.  

Physical examination of the knees failed to reveal any atrophy, postural abnormalities, fixed deformities, or abnormalities of the musculature.  It was noted that the Veteran was very tender even to the lightest touch along the joint lines and that he demonstrated marked guarding throughout the range-of-motion testing.  Repetitive range-of-motion testing conducted as part of the examination revealed left knee flexion to 90 degrees, 60 degrees, and 80 degrees, with pain throughout the range of motion; right flexion was recorded to be to 90 degrees, 50 degrees, and 70 degrees, with pain throughout the range of motion.  Extension was to zero degrees for the right and left knee, with pain on both sides "at the end range."  The examiner indicated that "for rating purposes, the range-of-motion testing is unreliable, as they were markedly different with each repetition."  The examiner found that the Veteran's subjective complaints of pain were outweighed by objective findings made on reports of knee x-rays and MRI scans and also noted that the Veteran was observed to flex his knees to greater than 90 degrees during the interview portion of the examination, with no demonstrated pain.  The examiner also indicated that on standing and walking, the Veteran had full extension without apparent discomfort.  

Stability testing evidenced stable knee joints.  Lower extremity strength testing yielded normal results and there was no evidence of muscle atrophy.  Sensation and reflexes were also normal.  

During the December 2010 hearing, the Veteran's wife testified as to her observations regarding the Veteran's bilateral knee disability.  She reported that the Veteran's knees would give way, even when wearing his knee braces.  The Veteran reported falls weekly in the previous month or two, and monthly prior to that.  He stated that his left knee symptoms were much worse than his right knee, but that both knees would give way.  He also indicated decreased muscle mass and crepitus.  

Another VA examination was conducted in April 2012.  The Veteran reported constant pain behind the knee cap, bilaterally, and indicated that walking more than 50 yards produced a sharp pain on the inside of knees.  He stated that sometimes walking and knee pain might cause to him to trip or fall.  The examiner noted grinding and popping when the Veteran stood up.  The Veteran reported being able to squat four to six inches only, but stated that he does have full knee range of motion if not weight bearing.  The Veteran also endorsed having stiffness, weakness, instability, fatigability, lack of endurance, and incoordination.  His knee pain was exacerbated by walking more than 50 meters, weight bearing, and ascending and descending stairs.  Pain was alleviated by rest and pain medication.  The Veteran indicated flare ups several times a month, lasting for one or two days, during which it would hurt to walk.  During a flare-up, the Veteran experienced a moderate loss of knee range of motion.  

The examiner specifically indicated that range-of-motion findings pertinent to the Veteran's right and left knee were "unreliable as there is a difference in the degree of flexion because of [the Veteran's] subjective complaints of pain throughout the examination."  A review of the range-of-motion findings, however, reveals a full range of knee motion, bilaterally, and no objective evidence of painful motion.  Joint stability testing yielded normal results, and the examiner indicated no evidence of recurrent patellar subluxation and/or dislocation.  Inspection of the knees also did not reveal any atrophy, postural abnormalities, fixed deformities or abnormalities of the musculature.  The Veteran was noted to be tender to light touch medially and along the joint line.

Private treatment records dated from 2010 to 2012 show that the Veteran was continuously seen for pain management related to his back, knee, and headache disorder.  In May 2012, it was noted that the Veteran's activities were extremely limited and that his prognosis was limited on account of his multiple disabilities.  Although the records indicate multiple complaints of knee pain, they do not contain any objective range of motion findings or other assessments of the severity of the Veteran's knee disabilities alone.  VA treatment records dated during this time period, and contained in the Veteran's Virtual VA file, include a January 2012 VA treatment record indicates that use of knee braces to help patellar tracking.  

In October 2012, the Veteran underwent a VA general medical examination.  At that time, he reported continuous knee pain, an inability to walk more than 100 feet without needing to sit on account of pain, an inability to walk without collapsing if not using knee braces, an inability to ascend or descend stairs, and an inability to stand for more than 15 minutes due to knee pain.  Range-of-motion testing revealed a full range of motion and stability testing was normal.  However, the Veteran was noted to have a history of recurrent patellar subluxation and/or dislocation.  X-rays taken as part of that examination were normal.  

In a statement received in July 2013, the Veteran asserted that he was experiencing a loud "cracking" sound when his knee was extended or bent and that he could hear his knee grinding when he bent it.  He also alleged that his knees could not support any weight without collapsing, even while wearing his knee braces.  The Veteran stated that his knee pain and inflammation limited his ability to walk and distance without pain.  

Private treatment records from Intermountain Health dated in 2013 show that the Veteran was seen for ongoing complaints of pain related to his back, knees, and headaches.  Joint line tenderness was noted to exist in his knees, bilaterally.  In May 2013, it was noted that the Veteran was mostly inactive as most things exacerbated his pain.  However, this statement is not specific to his complained of knee pain.  A July 2013 statement from R.Z., M.D., notes that on physical examination, the Veteran's ambulated with a slow wide-based gait and was able to heel and toe stand with support.  He was also able to flex his knees and extend to neutral.

The Veteran was afforded another VA examination of his knees on June 12, 2013, the report of which is contained in the Veteran's Virtual VA file.  At that time, he stated that he has had continuous pain in his knees since service.  He reported the onset of pain while walking to be at 100 feet of distance and indicated that he would then have to sit for an hour or more until the pain subsides.  The Veteran further stated that he could not walk without knee braces or he would collapse and fall, and that he was unable to ascend or descend stands, or stand on his feet for more than 15 minutes.  The Veteran reported that his knee pain and dysfunction had not progressed in six years.  He also indicated falls due to his knee two to three times month and flare ups of knee pain two to three times a day, lasting for one to two hours at a time.  As to the effect of his knee pain on his functioning, the Veteran stated that he could no longer walk, could barely get to the bathroom, could no longer operate a clutch, could no longer go shopping for groceries, and could not stand to help with cooking or to take a shower.  He also reported being unable to squat or bend to pick up objects off of the floor. 

Range-of-motion testing conducted as part of the examination revealed flexion to 140 degrees and extension to 0 degrees, with no objective evidence of pain, bilaterally.  Repetitive testing yielded the same results and no additional functional impairments were noted.  Joint stability testing was normal and the examiner indicated no evidence of recurrent patellar subluxation or dislocation.  However, frequent episodes of locking and joint pain were indicated.  It was also noted that the Veteran was very sensitive to touch during the palpation of the knee joint and during the stability testing.  He reported that the anterior drawer test was the most painful and was noted to have jumped during examination.  Regarding additional limitation due to such things as pain, weakness, fatigability, incoordination, and/or flare ups, the examiner indicated that an opinion could not be rendered in regard to changes in functionality with repetitive use "over a period of time" or during a "flare up", as the examiner would need to be present on these occasions to objectively measure any change from baseline functioning as noted and documented on the current examination.  The examiner went on to state that the Veteran's reported changes in functionality with repetitive use and/or during flare ups was an increase in pain and knee joint instability, with no change in his range of motion

In determining the appropriate rating(s) for the Veteran's bilateral knee disability, the Board notes that his diagnosis of patellofemoral pain syndrome is not specifically addressed in the rating schedule and must therefore be rated by analogy.  The RO has analogized the patellofemoral syndrome to tenosynovitis, which, as stated above, is to be rated based on limitation of motion.  Although the evidence of record during the relevant time period is somewhat varied regarding the Veteran's ranges of knee flexion and extension and examiners have indicated reasons to question the reliability of measurements taken during various examinations, the fact remains that all objective range of motion findings do not support even a noncompensable rating under DC 5260 or 5261.  Accordingly, ratings greater than those currently assigned for the Veteran's right and left knee disabilities are not warranted based on actual limitation of motion caused by the Veteran's patellofemoral pain syndrome because the Veteran has been able to achieve flexion and extension beyond that which would be considered even noncompensable throughout the pendency of his claim.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The Board has considered the Veteran's complaints of severe knee pain, but finds that the Veteran's painful motion is accounted for by his initially assigned 10 percent disability evaluations and there is no basis upon which to assign higher ratings.  See Lichtenfels, supra.  Indeed, it appears that the Veteran's disabilities in this regard were initially rated on the basis of painful motion, as the medical evidence of record demonstrates that the Veteran did not experience an objective compensable limitation of motion during the relevant time period.  See id.

Notably, despite the point at which his pain, weakness, fatigability, and incoordination sets in, the Veteran has consistently been able to achieve greater degree of motion than that which would be compensable.  In this regard, the Court has affirmed that pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  

Given the Veteran's ranges of flexion and extension during the relevant time period, it is clear that his pain does not result in a functional loss equivalent to that which would warrant a rating greater than the assigned 10 percent.  Further, although the Veteran has reported flare ups, he has indicated that he experiences an increase in pain level, but no decrease in range of motion.  Thus, it would not appear as though the Veteran's pain on flare ups causes functional impairment to a degree greater than that which is compensated by the 10 percent rating.  The Board has also considered the Veteran's limitations on walking and standing.  In this regard, the Board notes that the Veteran also has a debilitating back condition, which he has asserted impacts his ability to stand and walk for prolonged periods.  While the Veteran's knee disabilities also impact him in this regard, prior to 2010 he was able to exercise, he was able to work until December 2012, albeit with modifications, and he maintains the ability to ambulate.  The Board cannot conclude, based on the evidence currently of record, that the Veteran's limitations on walking and standing constitute functional losses due to his knee disabilities equivalent to that which would warrant a rating greater than the currently assigned ratings.

In the instant case, the Board finds no objective medical evidence of subluxation or lateral instability in the left knee.  The Board acknowledges the Veteran's complaints of instability and giving way during the pendency of his claim; no examiner, however, has provided objective evidence of instability.  Indeed, all relevant joint stability tests have been negative, which would suggest no actual, as opposed to perceived, instability of the knee.  Although the October 2012 VA examiner indicated a history of recurrent subluxation and/or lateral instability, it appears as though that notation is based on the Veteran's own statements, as opposed to any objective medical testing and/or documentation in the medical evidence.  Although the Veteran is competent to report that his knees give way, the Board finds that as a lay person without the appropriate medical training and expertise, he is not competent to state that that symptom is indicative of true instability as opposed to some other patellofemoral dysfunction, especially in light of the negative findings when the knee joints were specifically tested for stability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Board finds that separate ratings under DC 5257 are not warranted as the objective evidence fails to demonstrate recurrent subluxation or lateral instability of the left or right knee.  See 38 C.F.R. § 4.71a, DC 5257.

Although the Board finds that higher ratings are not warranted based on limitation of motion and separate ratings are not warranted based on recurrent subluxation and/or lateral instability, as noted above, in increasing the Veteran's right and left knee disability ratings to 20 percent, the RO reassessed the DCs under which the Veteran's disabilities were rated and the 20 percent ratings were assigned in accordance with the criteria set forth in DC 5258, which provides for a singular rating of 20 percent for "[c]artilage, semilunar, dislocated, with frequent episodes of 'locking,' pain, and effusion into the joint."  38 C.F.R. § 4.71a, DC 5258.  In its decision, the RO noted that it based its determination "on the findings of locking and joint pain."  Notably, the Veteran has complained of locking and joint pain throughout the pendency of his claim.  While the objective evidence of record does not affirmatively establish that the Veteran's experiences dislocated cartilage, his complaints of locking could be indicative of such, as could the Veteran's complaints of aching pain under the knee cap.  Further, the Veteran has reported a continuous level of symptomatology throughout the pendency of his claim.  While the Veteran's overall disability picture has likely worsened since filing his claims for increase, as evidenced by such things as being medically retired from his job, the worsening is seemingly due to the cumulative effect of his multiple disabilities, as opposed to his knee disabilities alone.  Given the objective and subjective evidence of record, to include the statements by the Veteran and his wife, the Board finds that the Veteran's right and left knee disabilities are more appropriately rated under DC 5258 throughout the entirety of the claim period.  As such, the Board finds that the Veteran is entitled to ratings of 20 percent for each knee prior to June 12, 2013.  Ratings higher than 20 percent are not warranted, as 20 percent is the only rating available under DC 5258.

The Board has also considered whether the Veteran may be entitled to ratings greater than 20 percent under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; and (2) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5262 (2013).  However, there is no evidence of ankylosis of the right or left knee joint or any impairment of the tibia or fibula, bilaterally, to allow for application of DC 5256 or 5262.  

The Board has similarly considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's left and right knee disabilities have not been so exceptional or unusual such that the schedular criteria did not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, flare-ups, locking, giving way, and limitation of activities.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 114-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009); 38 C.F.R § 3.321(b)(1) (2012).  Indeed, the rating schedule and associated regulations compensate for pain, flare-ups, and locking.  Although limitation of activities such as walking, standing, and use of knee braces are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his knee pain and that those assistive devices are used to alleviate the Veteran's symptoms, which are accounted for by the rating schedule.


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for left knee patellofemoral pain disorder with synovitis is warranted throughout the entire claim period; to this extent, the appeal of this issue is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent, but no higher, for right knee patellofemoral pain disorder with synovitis is warranted throughout the entire claim period; to this extent, the appeal of this issue is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In an August 2012 rating decision, the RO granted a temporary total evaluation based on the need for convalescence related to surgical treatment for the Veteran's service-connected low back disability.  The temporary total rating was assigned effective January 3, 2012, and a 40 percent rating was assigned effective March 1, 2012.  The Veteran disagreed with the date on which the temporary total rating was terminated and a statement of the case (SOC) addressing that matter was issued in January 2013.  As noted in the introduction, the RO received a timely VA Form 9 in response to the January 2013 SOC.  A review of the Veteran's VA Form 9 shows that he checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ) sitting at the RO.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  Accordingly, the issue of entitlement to an extension of a temporary total disability rating for post-surgical convalescence following lumbar spine surgery in December 2012 must be remanded to afford him the opportunity to be scheduled for and to prepare for his hearing.  See 38 C.F.R. § 20.700(e).

Regarding the issue entitlement to an increased rating for service-connected mechanical low back pain, evaluated as 40 percent disabling, the Board notes that "[r]atings shall be based as far as practicable, upon the average impairments of earning capacity."  38 C.F.R. § 3.321(b)(1) (2013).  However, "[t]o accord justice ... to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  Id.  As determined by the United States Court of Appeals for Veterans Claims (Court), whether referral for extraschedular consideration is warranted involves a three-part test.  Thun, supra; see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that, although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  First, it must be determined whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 114.  If so, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the previous inquiries are answered in the affirmative, the matter must be referred for extraschedular consideration.  Id. 

Upon review of the evidence of record, the Board finds that the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating have been met.  Reviewing the record, the Board finds that the Veteran's service-connected mechanical low back pain with degenerative disc disease is manifested by symptomatology not contemplated by the rating criteria applicable to rating disabilities of the spine, even with consideration of the DeLuca factors, which criteria are primarily focused on limitation of range of motion or impairment of mobility.  While is it clear that the Veteran's range of motion is severely limited by his back pain, the evidence of record suggests that the Veteran's disability has also led to additional problems, such as an inability to drive a vehicle.  The evidence also demonstrates that the Veteran has undergone multiple back surgeries, that his spine is fused at certain levels, that he has radiating pain of unidentified etiology, and that he is essentially bedridden.  The VA examinations are in conflict with regard to whether the Veteran has intervertebral disc syndrome (IVDS) and the most recent examination report seems to indicate that the Veteran did have IVDS during the pendency of the claim, but can no longer be diagnosed as having IVDS because a surgery removed the then-diseased disc.  

Viewing the Veteran's disability picture as related to his back as a whole, the Board concludes that the available schedular evaluations applicable to rating disabilities of the spine are inadequate, as the Veteran's disability is manifested by symptomatology other than that affecting his range of motion and mobility.  The Board also finds evidence of marked interference with employment.  The Veteran has submitted leave statements showing his sick and annual leave used, as well as extensive periods of leave without pay, much of which leave was taken due, at least in part, to back pain and other related symptomatology.  The Veteran was also medically retired from his job, due in part to his back disability.  Accordingly, as the available schedular evaluations for the Veteran's service-connected back disability appear inadequate and there is evidence of marked interference with employment, the matter is to be referred for consideration of a rating greater than 40 percent on an extraschedular basis.  See Thun, supra; 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The claim for an increased rating for service-connected mechanical low back pain with degenerative disc disease should be forwarded to the Director, Compensation and Pension Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b), to determine whether a rating in excess of 40 percent is warranted for that disability on an extraschedular basis during any part of the claim period.  Thereafter, the Veteran should be notified of the decision and given opportunity to respond.  (A supplemental statement of the case should be issued if additional evidence is obtained.)

2.  Thereafter, schedule the Veteran for an in-person hearing before a VLJ sitting at the RO in connection with his appeal of the issue of entitlement to an extension of a temporary total disability rating for post-surgical convalescence following lumbar spine surgery in December 2012.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


